Citation Nr: 1640912	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant's daughter




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to January 1946.  The Veteran died in July 1992, and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied the appellant's claim of service connection for the cause of the Veteran's death.  The VA Regional Office (RO) in New Orleans, Louisiana has jurisdiction over the claims file.  

In May 2014, the appellant testified at a personal hearing at the RO before a Decision Review Officer (DRO).  The transcript of that proceeding is of record.  

In July 2016, the appellant's daughter testified on behalf of the appellant, who was too ill to appear, at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 1992 and the Certificate of Death lists cardio respiratory failure as the immediate cause of death, with cancer of the esophagus as an underlying cause; there were no other significant conditions contributing to death listed on the death certificate.  

2.  During the Veteran's lifetime, service connection was not established for any disability.  

3.  The Veteran did not participate in a radiation-risk activity, and exposure to ionizing radiation in service is not otherwise shown.  

4.  The Veteran's fatal esophageal cancer and cardio respiratory failure were not present in service or for many years thereafter, and they are not shown to be related to active duty, to include claimed in-service radiation exposure.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Generally, notice for a cause of death claim must include: (1) a statement of the Veteran's disabilities, if any, that were service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In May 2012, the RO sent the appellant a letter notifying her that during the Veteran's lifetime, he had no service-connected disabilities.  The letter also provided an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and, provided an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The letter complied with the holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In addition, the May 2012 letter notified the appellant that the Veteran's military record could not be located, and may have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC).  The letter advised the appellant to complete and return the enclosed NA Form 13055 so that the RO could request a search for medical records from the National Archives.  

Further, VA has done everything reasonably possible to assist the Appellant with respect to the cause of death claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The RO made several attempts to locate the Veteran's service treatment records and personnel records, but all efforts to locate the records have been unsuccessful.  

The appellant asserts that the Veteran's esophageal cancer resulted from in-service radiation exposure while delivering mail to warehouses.  In response, the RO requested the Veteran's personnel file and sent a notice letter to the appellant in April 2013 requesting a statement from her as to any radiation risk activities the Veteran may have mentioned being involved with during his lifetime.  The letter also notified her of what evidence she should submit to support her assertion that the Veteran's esophageal cancer was caused by in-service radiation exposure.  

The NPRC again responded in May 2013 that the Veteran's record was fire-related.  

The appellant testified at a DRO hearing in May 2014, and the appellant's daughter testified at a Travel Board hearing in June 2016.  At the June 2016 hearing, the undersigned VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions.  The appellant's daughter provided testimony in support of the appellant's claim and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant, her daughter, nor the appellant's representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

VA's duty to assist also includes obtaining a medical opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.  

In this case, the appellant claims that the Veteran's esophageal cancer is related to the claimed in-service event of radiation exposure.  However, as noted in greater detail below, there is no evidence to corroborate the appellant's assertions that the Veteran was exposed to radiation in service.  

Because there is no competent evidence that the Veteran was exposed to radiation in service, and no other in-service event, injury or disease is shown, there is no reasonable possibility of substantiating the claim, and therefore there is no need to obtain a VA opinion to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Given the circumstances of this case, no additional notice or assistance would change the outcome, and therefore VA's duties are met.  

II.  Cause of Death

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2015).  

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

In the present case, the immediate cause of death listed on the Veteran's death certificate was cardio respiratory failure, due to, or the consequence of, esophageal cancer.  The death certificate does not identify any additional underlying causes or significant conditions contributing to death.  

During the Veteran's lifetime, service connection was not in effect for any disabilities.  

Certain chronic diseases, such as malignant tumors (cancer), for example, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service incurrence of a disease or injury and a causal relationship between a present disability and the in-service disease or injury is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Leukemia is a qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is undisputed that the Veteran's fatal esophageal cancer had its onset many years following discharge from service.  Likewise, continuity of symptoms since service is not demonstrated.  Accordingly, service connection for esophageal cancer on a presumptive basis under 38 C.F.R. § 3.309(a) for chronic disease, is not warranted.  

However, regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

The appellant asserts that her husband's death-causing esophageal cancer resulted from radiation exposure in service, which she believes occurred while delivering mail to warehouses in Europe.  Diseases which have been deemed specific to radiation-exposed veterans include esophageal cancer; however, as explained in greater detail below, the Veteran is not considered a "radiation-exposed" Veteran and the evidence of record does not corroborate the appellant's belief that her late husband was exposed to in-service radiation.  

There are two presumptive paths for service connection for diseases based on exposure to ionizing radiation.  One involves claims based on participation in a "radiation risk activity."  See 38 C.F.R. § 3.309 (d) (2015).  Radiation risk activities are defined by regulation and the appellant's claim of the Veteran's radiation exposure is not based on participation in one of the defined radiation risk activities listed at 38 C.F.R. § 3.309(d).  Therefore service connection is not warranted based on application of 38 C.F.R. § 3.309 (d). 

The other path to establish service connection on a presumptive basis for diseases based on exposure to ionizing radiation is to show a "radiogenic disease" such as esophageal cancer, and evidence of exposure to ionizing radiation during service.  See 38 C.F.R. § 3.311 (2015).  That section provides that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation during service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311 (a)(1).  

In cases such as the one before the Board, where exposure is based on other than Hiroshima or Nagasaki or participation in nuclear weapons atmospheric testing, VA will obtain any available records of the veteran's exposure to ionizing radiation, and available records will be forwarded to the Under Secretary of Health for a dose estimate.  38 C.F.R. § 3.311 (a)(1).  As noted above, VA attempted to obtain all relevant medical and personnel records, including any military records which could contain information pertaining to the claimed exposure, including, but not limited to a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  See 38 C.F.R. § 3.311(a)(2)(iii).  

Here, though, the appellant has not provided any evidence that the Veteran participated in a radiation risk activity or any other evidence that would suggest exposure to radiation in service.  Additionally, while the appellant believes that the Veteran was exposed to radiation in the warehouses where he delivered mail in service, she has not provided any evidence to corroborate that assertion.  The Veteran's DD Form 214 shows that the Veteran's World War II service included service in Northern France, Ardennes, Rhineland, and Central Europe.  There is no indication that the Veteran served in Japan; or, that he participated in one of the enumerated radiation risk activities listed at 38 C.F.R. § 3.309(d).  There is no evidence that the Veteran wore a dosimetry badge.  

There is no competent evidence that the Veteran was actually exposed to radiation in his capacity as a mail handler, and therefore there is no basis upon which the Under Secretary of Health could prepare a dose estimate.  It is unfortunate that most of the Veteran's service treatment records and service personnel records were likely destroyed by the 1973 NPRC fire; however, notwithstanding the lack of service records, neither the appellant nor her daughter asserts that the Veteran ever mentioned participating in any in-service radiation risk activity such as one of the enumerated activities listed under 38 C.F.R. § 3.309(d).  Moreover, the appellant's belief that the Veteran was exposed to in-service radiation as a mail handler, without any corroborating evidence to support that belief, is not enough to find that the claimed exposure actually occurred, particularly where, as here, the Veteran's overseas service was in Europe, and his MOS of mail handler is not consistent with duties that would be expected to result in the type or duration of radiation exposure contemplated in the regulations.  

Moreover, the appellant's lay assertions are not competent because exposure to radiation, without evidence of participation in a known radiation-risk activity, is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In an August 2014 VA Form 646, the appellant's representative argues that service connection for the cause of the Veteran's death is warranted based on in-service radiation exposure even though there is no record of any such exposure, stating:  

The veteran served during World War II, in an era when radiation and other cancer causing toxic exposure were routine, with little or no protection or documentation of such exposure; that common medical literature indicates that various cancers are nothing more than the same cancer that simply metastasizes to a different anatomical area, so the classification changes, but not the etiology; that the veteran's Military Occupational Specialty (MOS) as a Mail Clerk is irrelevant in regards to possible cancer causing toxic exposures, as many toxins, such as radiation spread far and wide exposing all military personnel, not just limited to combat MOSs; and that the veteran not having been service-connected at the time of death does not exclude the medical eligibility for a cause of death grant, as that can be an indication the veteran simply never related his eventual medical condition that caused and/or contributed to his death to a service-connection claim.  

Although the presumptive paths for establishing service connection are not available in this case for esophageal cancer, the appellant's claim could be granted if the three elements of service connection are shown by an equipoise standard of evidence just as in any other claim.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, though, the preponderance of the competent evidence weighs against the claim of service connection for the cause of the Veteran's death.  

The appellant's representative essentially maintains that every Veteran who served overseas during World War II should be afforded the presumption of service connection for any cancer that subsequently arises, based on an unsubstantiated theory that, regardless of MOS, "radiation and other cancer causing toxic exposure was routine."  This argument is not supported by any medical or scientific data, and is, therefore, not probative.  Moreover, the appellant's representative does not possess the requisite medical expertise to provide a competent medical opinion as to causation in this case.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the causation of esophageal cancer falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, his statements regarding etiology are of no probative value because this involves a complex medical question.  Id.  

Moreover, the regulations are clear that service connection for a radiogenic disease is based on the level and type of radiation exposure, as well as the duration of that exposure.  In other words, the intent of the regulations is to service connect disabilities which arise due to a higher level of radiation exposure than to what the general population would otherwise be exposed.  38 C.F.R. § § 3.303, 3.307, 3.309(d), 3.311 (2015).  That is not shown in this case.  

In this case, the record contains no evidence to substantiate the appellant's claim that the Veteran was exposed to radiation in service, and no evidence that the Veteran's esophageal cancer is related any other event, illness or disease in service.  
As such, the Board must conclude that no in-service event, disease, or injury was a principal or contributory cause of the Veteran's death, nor did such an event, disease, or injury hasten his death.  

For these reasons, the preponderance of the evidence is against the claim and service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


